       Case 4:20-cv-01871 Document 17 Filed on 10/06/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 RADLEY BRADFORD, individually, and on
 behalf of all others similarly situated,
                                                      Case No. 4:20-cv-01871
      Plaintiff,

 v.

 CAPITAL ONE BANK (USA), N.A.,

      Defendant.

                     STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, RADLEY BRADFORD, and Defendant, CAPITAL ONE BANK (USA), N.A.

(“Defendant”), by and through their undersigned counsel, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii) hereby stipulate and agree to a dismissal with prejudice of all of Plaintiff’s individual

claims, causes of action, and demands asserted against Defendant in the above-referenced lawsuit

(“Lawsuit”) and all individual claims, causes of action, and demands that Plaintiff could have

asserted against Defendant in the Lawsuit. The parties further stipulate and agree to the dismissal of

the class action claims, causes of action, and demands asserted against Defendant in the Lawsuit

without prejudice pursuant to Fed. R. Civ. P. 23(e). Plaintiff and Defendant shall each bear its own

attorney’s fees and costs.

Dated: October 6, 2020                               Respectfully Submitted,

 PLAINTIFF RADLEY BRADFORD                           DEFENDANT CAPITAL ONE BANK
                                                     (USA), N.A.
 /s/ Mohammed O. Badwan
 Mohammed O. Badwan                                  /s/ Kent D. Krabill (with consent)
 SULAIMAN LAW GROUP, LTD.                            Kent D. Krabill, PLLC
 2500 South Highland Avenue                          LYNN PINKER HURST &
 Suite 200                                           SCHWEGMANN, LLP
 Lombard, Illinois 60148                             2100 Ross Avenue,
 +1 630-575-8181                                     Suite 2700
   Case 4:20-cv-01871 Document 17 Filed on 10/06/20 in TXSD Page 2 of 2




mbadwan@sulaimanlaw.com              Dallas, Texas 75201
                                     Telephone: (214) 981-3800
                                     kkrabill@lynnllp.com
